Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections
Claim 10 is objected to because of the following informalities:  the acronym “NID” is not a well-known term and need further clarification.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 9 and 11, it not clear what it meant by “an initial value to generate a DMRS sequence is generated based on a scrambling identity (SCID), a value of the SCID is 0 or 1, and the first DMRS antenna port group and the second 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 2016/0127102 A1), hereinafter KIM in view of HAN et al. (US 2015/0223216 A1), hereinafter HAN.
Regarding claim 9, KIM discloses a terminal apparatus for communicating with a base station apparatus, the terminal apparatus comprising: 
a receiver configured to receive a downlink shared channel, a downlink control information (DCI) and a demodulation reference signal (DMRS) (UE receives PDSCH, DM-RS, see ¶ 0045; also receives DM-RS, see ¶0061, 0063, 0064); and 
a signal detector configured to demodulate, based on the DCI, the downlink shared channel, wherein the DCI includes a DMRS antenna port, the DMRS antenna port is included in a first DMRS antenna port group or a second DMRS antenna port group (demodulating based on PDSCH based on DCI, see ¶ 0308, 0310, 0312, 0314); 

the first DMRS antenna port group and the second antenna port group use different value of the SCID (each of the DMRS antenna port group can used the same or different scrambling identifiers, see ¶ 0017, claims 3, 4, 8-9). 
KIM fails to explicitly disclose that the value of SCID is 0 or 1.
In the same field of endeavor, HAN discloses the value of SCID may be 0 or 1 (see ¶s 0188-0208). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was filed to incorporate HAN’s teaching the network/system taught by KIM in order to comply with LTE release 10 where the eNB can assign these two different scrambling sequences to different users so that the same resource can be multiplexed by multiple users. 

Regarding claim 10, HAN discloses the initial value to generate the DMRS sequence is generated further based on a NID, the NID is associated with the SCID, and the first DMRS antenna port group and the second antenna port group use different value of the NID (Scrambling Code Identity (SCID) and a scrambling code initialized value X desired when a downlink DM-RS port sequence is initialized, see 0012)

KIM discloses a communication method for a terminal apparatus for communicating with a base station apparatus, the communication method comprising: 
receiving a downlink shared channel, a downlink control information (DCI) and a demodulation reference signal (DMRS) (UE receives PDSCH, DM-RS, see ¶ 0045; also receives DM-RS, see ¶0061, 0063, 0064); and 
demodulating, based on the DCI, the downlink shared channel, wherein the DCI includes a DMRS antenna port, the DMRS antenna port is included in a first DMRS antenna port group or a second DMRS antenna port group (demodulating based on PDSCH based on DCI, see ¶ 0308, 0310, 0312, 0314); 
an initial value to generate a DMRS sequence is generated based on a scrambling identity (SCID), (the DM-RS sequence based on different scrambling identifiers, see ¶ 0017, claims 3, 4, 8-9), and 
the first DMRS antenna port group and the second antenna port group use different value of the SCID (each of the DMRS antenna port group can used the same or different scrambling identifiers, see ¶ 0017, claims 3, 4, 8-9). 
KIM fails to explicitly disclose that the value of SCID is 0 or 1.
In the same field of endeavor, HAN discloses the value of SCID may be 0 or 1 (see ¶s 0188-0208). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was filed to incorporate HAN’s teaching the network/system taught by KIM in order to comply with LTE release 10 where the eNB can assign these two 

Conclusion
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/BOB A PHUNKULH/Primary Examiner, Art Unit 2412